Citation Nr: 1702891	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to an increased rating for service-connected residuals of colitis with bowel urgency and frequency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In November 2016 and January 2017 statements, prior to the promulgation of a decision by the Board, the Veteran and her service representative indicated the Veteran's request that "all current pending appeals be withdrawn at this time." 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of entitlement to service connection for migraines and an increased rating for residuals of colitis with bowel urgency and frequency have been met.  38 U.S.C.A. § 7105 (d)(5)(West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2016, the Veteran submitted a written stating expressing her satisfaction with an April 2016 rating decision granting a 100 percent rating for her colitis, and indicating that "there is no need for an appeal."  In a separate November 2016 statement and a subsequent January 2017 statement, the Veteran's representative indicated that the Veteran wishes to withdraw "all current pending appeals.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the November 2016 and January 2017 written statements satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to service connection for migraines and an increased rating for colitis.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  As the claims of entitlement to service connection for migraines and an increased rating for colitis have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for migraines is dismissed.

The appeal on the issue of entitlement to an increased rating for residuals of colitis with bowel urgency and frequency is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


